Citation Nr: 1512634	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to February 1972. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In a January 2008 decision, the Board denied the Veteran's appeal with regard to entitlement to service connection for PTSD.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a joint motion of the parties, vacated the Board's decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In an August 2010 decision, the Board granted the Veteran's claim of entitlement to service connection for PTSD.  The RO carried out the grant in an October 2010 rating decision and assigned a 30 percent evaluation.  The Veteran appealed the assigned evaluation.  

While the appeal of the initial rating for PSTD was pending at the RO, the Veteran submitted a claim of entitlement to a TDIU which does not appear to have been adjudicated by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran has specifically alleged that his PTSD renders him unemployable, and has submitted medical evidence addressing this issue.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, intrusive thoughts, flashbacks, and sleep disturbance. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A September 2002 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  In March 2006, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  A VA psychological examination was provided to the Veteran.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing her conclusions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted for the period considered.  It has determined that the Veteran's PTSD did not significantly change during this period, and that a uniform rating is for application.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2014).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Records from a Vet Center indicate that the Veteran was seen in August 2002.  On mental status examination, he was neat, friendly and cooperative.  His speech was appropriate, and he was oriented.  His memory was impaired.  His affect was appropriate.  Judgment was good.  The diagnosis was chronic PTSD.  The providing counselor assigned a GAF score of 40.

VA treatment records reflect that the Veteran was seen at a VA facility for a mental health consultation in February 2003.  He reported that he had lost his job in June 2002 secondary to syncope, chronic asthma, and osteoporosis.  He noted that he cried daily following the loss of his job, but was prescribed antidepressant medication that had helped.  He described a supportive marriage.  He endorsed occasional nightmares and intrusive thoughts about the war.  He described himself as anxious and always needing to be moving.  He noted that he got angry if someone came up to him from behind, such as happened to him in a casino the previous week.  He indicated that he avoided war movies, crowds, and war news.  He stated that he was able to shop and visit restaurants.  On mental status examination, appearance, behavior, and speech were within normal limits.  Mood was mildly anxious and depressed, and affect had full range.  The Veteran's thought process was logical and linear.  There was no suicidal or homicidal ideation.  Insight and judgement were fair.  The diagnoses were depressive disorder in partial remission and chronic, mild PTSD.  The provider noted on Axis III numerous medical issues and on Axis IV stress from loss of physical health and work role.  He assigned a GAF score of 50, noting that the lowest GAF in the previous year was 40.  

A May 2003 VA PTSD individual note indicates that he Veteran reported a multitude of physical problems that had caused frustration and depressive symptoms.  He related that his sleep difficulty continued, and that he awoke during the night with anxiety and sweating.  On mental status examination, the Veteran's speech was nonpressured.  Mood was slightly anxious and affect was mild to moderately blunted.  Thought processes were linear and cognition was intact.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was fully oriented, and insight and judgment were fair.  The assessment was chronic/severe PTSD.  Chronic/severe PTSD was also noted by this provider, a physician's assistant, in August 2003 and November 2003.  

In August 2003, the Veteran's VA psychiatrist and physician's assistant wrote that the Veteran experienced flashbacks, nightmares, and intrusive thoughts.  They noted that the Veteran's symptoms also included hyper vigilance, irritability, anxiety, insomnia, increased startle response, emotional numbing, and psychological and social avoidance.  They agreed that although the Veteran minimized his symptoms, his PTSD was severe and chronic, and that they considered him unable to work.  They concluded that the Veteran was highly functionally impaired and could not maintain gainful employment.  They provided a diagnosis of chronic severe PTSD and a GAF score of 45 over the previous year.

In April 2004, the Veteran was seen in individual counseling, apparently by a psychology intern.  He was fully oriented, friendly, and cooperative.  His speech was within normal limits.  His mood was good and affect was congruent with mood.  He denied suicidal and homicidal ideation.  Thought process was logical, linear, and goal directed.  Thought content was appropriate to topic.  There was no evidence of thought disorder.  The diagnosis was chronic moderate PTSD.  This provider noted the same diagnosis subsequently on April 27, 2004, and this note was cosigned by a clinical psychologist.  The following day, April 28, 3002, the VA physician's assistant who had assessed the Veteran in 2003, indicated chronic severe PTSD.  

The Veteran was again seen by the VA intern in May and June 2004.  He was noted to be fully oriented, friendly, and cooperative.  Speech was within normal limits.  The provider noted that the Veteran reported being jumpy secondary to medication, but his affect was euthymic.  The Veteran denied suicidal and homicidal ideation.  Thought process was within normal limits and content was appropriate.  There was no evidence of thought disorder.  the diagnosis was chronic moderate PTSD.  This record was cosigned by a VA clinical psychologist, who noted that the patient was known to her, and that she had reviewed the case with the intern and concurred with the assessment and treatment plan.   

Subsequent to the assessment by the intern in June 2004, the Veteran was again seen by the physician's assistant, who noted a stable mental status examination and assessed chronic severe PTSD.

In July 2004, the VA intern assessed chronic moderate PTSD and assigned a GAF score of 45.  She noted that the Veteran was oriented, friendly, and cooperative.  Speech was within normal limits.  His mood was upbeat except when discussing combat and his medical problems.  His affect was euthymic.  There was no suicidal or homicidal ideation.  Thought process was within normal limits and content was appropriate.  There was no evidence of thought disorder.  

In January 2005, the Veteran's VA clinical psychologist and physician's assistant wrote and stated that the Veteran was diagnosed with chronic PTSD in February 2003.  They noted that since then, the Veteran had been involved in ongoing treatment including psychiatric medication management and therapy.  They noted that although the Veteran remained engaged in treatment and had been able to maintain positive family relationships, his PTSD did contribute significantly to his health concerns and placed serious limitations on his activities.  They indicated that such was particularly true in terms of his ability to maintain employment, which had not been possible for some time.  

An undated form within the records received by VA from the Social Security Administration (SSA) indicates that the Veteran had marked impairment understanding instructions, carrying out simple instructions, and making judgements on work related decisions; and extreme impairment in understanding and remembering detailed instructions and carrying out detailed instructions.  The qualifications of the individual who completed this form are unclear.  

In May 2011, the Veteran was seen by a VA psychiatrist.  He reported feeling better and that he was dealing with stress well.  He indicated that he continued to enjoy his hobby of restoring his car.  On mental status examination, the Veteran was alert, well groomed, and pleasant.  His thought process was clear and goal oriented.  There were no hallucinations.  There was no suicidal or homicidal ideation.  Cognitive function was grossly intact, and interpersonal behavior was socially appropriate.  The diagnosis was PSTD, and a GAF score of 58.

An October 2011 VA treatment record notes the Veteran's report of feeling stressed and worried about his wife's health.  He stated his belief that he was dealing with the stress "ok" and that it seemed to be getting a little better.  He reported that his psychiatric medication was working well.  On mental status examination, the Veteran was alert, well groomed, and pleasant.  His thought process was clear and goal oriented.  There were no hallucinations.  There was no suicidal or homicidal ideation.  Cognitive function was grossly intact, and interpersonal behavior was socially appropriate.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  

On VA examination in June 2012, the diagnosis was PTSD.  The examiner noted that the Veteran's sleep was disrupted once or twice per week due to combat related dreams, but otherwise he had difficulty with sleep due to worries over his asthma symptoms.  He also noted that the Veteran's irritability was mild and that there were isolated incidents but that they did not constitute a pattern of behavior.  The Veteran described mild vigilance.  He denied feeling sad all day, every day, reporting that he felt like that less than half the time.  He stated that he might have crying spells once or twice per month.  He indicated that he worried about his health.  He denied suicidal and homicidal ideation as well as hallucinations.  The examiner assigned a GAF score of 65, and concluded that the Veteran's symptoms were in the mild range and comparable to previous levels.  He pointed out that the Veteran's marital and family functioning was stable and satisfying, and that the Veteran had social and leisure activities.  He noted that the Veteran was unemployed and disabled due to multiple medical conditions.  He concluded that he Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

A September 2012 VA treatment record notes that the Veteran expressed anger over not being scheduled for an appointment sooner.  He was not satisfied with the provider's efforts to discuss the matter, and left the session early.  The provider noted that on mental status examination, the Veteran was alert, angry and tense.  His thought process was clear and goal oriented, with no hallucinations.  Neither suicidal nor homicidal ideation were apparent.  Cognitive function was grossly intact, and interpersonal behavior was hostile but generally controlled.  The diagnosis was PSTD.  The provider assigned a GAF score of 50.

A December 2012 VA psychiatric medication management record notes the Veteran's report of stressors including health concerns of his wife and mother in law.  He indicated that he suffered from depressed mood, feeling overwhelmed, bouts of crying, and sleep disturbance.  He related that he sometimes went to a casino to play penny slots, and that he had a classic car that he showed.  The provider assessed PTSD and depression not otherwise specified (NOD).  She assigned a GAF score of 58.  A subsequent medication management record indicates the Veteran's report of feeling better with medication.  He denied crying spells and indicated that his mood had improved.  He denied suicidal and homicidal ideation.  He reported that he was not isolating as much and went to play pool at a friend's house.  He reported that he awoke once or twice per night to urinate.  The diagnoses were PTSD and depression not otherwise specified (NOS).  The provider assigned a GAF score of 60.

A January 2013 VA psychotherapy note indicates the Veteran's report of poor sleep, irritability, crying spells, and isolating.  He indicated that he had good family support.  He noted that he enjoyed going to the casino to play the penny slots and that he liked to work on his vintage car.  On mental status examination, the Veteran's dress was appropriate and his hygiene was good.  He was friendly and talkative.  He was calm and stable.  His thought process was organized with normal velocity.  There was no suicidal or homicidal ideation and no preoccupations.  The Veteran was alert and his memory was good within the interview context.  The provider noted that the Veteran had experienced a good response to medication and was on a more stable trend.  He assigned a GAF score of 60.

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period under consideration herein, a 50 percent evaluation is appropriate for the Veteran's PTSD.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms include sleep disturbance, nightmares, intrusive thoughts, depression and anxiety, impairment of concentration, and irritability.  Moreover, the Board accepts that the Veteran's PTSD impacts his relationships as well as his social and occupational functioning.  There is evidence of mildly blunted affect, mood disturbance in the form of depression, and some difficulty concentrating.  However, the evidence does not demonstrate impaired judgment, thought disturbance, or complete inability to establish and maintain effective relationships.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation.  

The evidence does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms on par with those listed in rating criteria for the 70 percent evaluation.  The Board recognizes that a Vet Center counselor assigned a GAF score of 40 in August 2002; however, this counselor did not reconcile this score with his observations that the Veteran was oriented, with appropriate speech and affect, and good judgment.  The Board also acknowledges that a providing VA physician's assistant has assessed the Veteran's PTSD as severe and assigned a GAF score of 45.  His treatment records, however, reflect normal speech, only slightly anxious mood and mildly to moderately blunted affect, normal thought process, and full orientation.  Moreover, treatment records from a VA intern for the same period indicate moderate rather than severe PTSD.  Notably, in July 2004, the VA intern assigned a GAF score of 45 and assessed moderate PTSD.  While the Veteran has disturbances in mood, there are no findings by any provider or examiner with respect to an inability to function appropriately, independently and effectively due to the depression or anxiety.  Lastly, at no point during the appeal is the Veteran's judgment noted to be impaired.  

The Board additionally notes, with respect to GAF scores assigned throughout the period on appeal, that a GAF score does not automatically equate to any particular percentage in the Rating Schedule.  Rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6.  As discussed above, after considering the symptoms manifested, and the duration and severity thereof, the Board finds that the criteria for a 50 percent rating, but no higher, are met.  In that regard, the Board observes that the Veteran's overall level of psychiatric impairment more nearly approximates occupational and social impairment with reduced reliability and productivity as a result of the psychiatric symptoms manifested.  

The Veteran remains able to function independently, appropriately, and effectively, despite his anxiety and depression, as evidenced by his consistent findings of intact judgment and insight, his coherent and logical speech, and normal cognition.  He does not partake in any obsessional rituals that interfere with his daily activities.  Rather, his symptoms include depression, anxiety, and some irritability.  He has disrupted sleep and reportedly experiences flashbacks.  These are serious symptoms, on par with those contemplated by the 50 percent rating category, which recognizes reduced reliability and productivity.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 50 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's symptoms, to include depression, anxiety, sleep disturbance, and irritability, are specifically contemplated by the rating criteria.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his PTSD.  Rather, the Veteran reported in February 2003 that he lost his job secondaryto syncope, asthma, and osteoporosis.  In short, the evidence does not support the proposition that the Veteran's service connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

The Veteran asserts that his PTSD renders him unemployable. Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities". 

Here, there are statements made by the Veteran's mental health providers suggesting that he is precluded from working due to his psychiatric disorder.  The Board concludes that there is evidence indicating that the Veteran might be unemployable due to his PTSD.  As discussed in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Because there is evidence of unemployability due to service connected disability, the Board concludes that this case should be referred for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.
 
2.  Readjudicate the Veteran's TDIU claim, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


